Exhibit 12 PFIZER INC. AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended April 3, Year Ended December 31, (in millions, except ratios) Determination of earnings: Income from continuing operations before provision for taxes on income, noncontrolling interests and cumulative effect of a change in accounting principles $ Less: Noncontrolling interests 12 32 9 23 42 12 Income attributable to Pfizer Inc. Add: Fixed charges Total earnings as defined $ Fixed charges: Interest expense(a) $ Preferred stock dividends(b) 1 6 7 8 11 14 Rents(c) 33 Fixed charges Capitalized interest 5 36 34 46 43 29 Total fixed charges $ Ratio of earnings to fixed charges All financial information reflects the following as discontinued operations: the pending sale of Capsugel, the Company’s former consumer healthcare business, and certain European generics businesses. (a) Interest expense includes amortization of debt premium, discount and expenses. Interest expense does not include interest related to uncertain tax positions of $76 million for the first three months of 2011; $384 million for 2010; $337 million for 2009; $333 million for 2008; $331 million for 2007; and $200 million for 2006. (b) Preferred stock dividends are from our Series A convertible perpetual preferred stock held by an Employee Stock Ownership Plan assumed in connection with our acquisition of Pharmacia in 2003. (c) Rents included in the computation consist of one-third of rental expense, which we believe to be a conservative estimate of an interest factor in our leases, which are not material.
